Citation Nr: 1531094	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  06-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's brother



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1974.  He died in April 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant testified at a May 2007 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appellant's claim was previously remanded by the Board in September 2007, August 2011 and December 2013.  As relevant to the current claim, a VA medical opinion was obtained in this case in March 2013 from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2014).  The appellant and her representative were provided a copy of this VA medical opinion via a letter dated April 15, 2015.  Pursuant to 38 C.F.R. § 20.903(a) (2014), the appellant had 60 days from the date the Board furnished a copy of the opinion to provide a response; no response was received.    

The last Supplemental Statement of the Case (SSOC) was issued in February 2014.  Additional medical evidence was received in March 2014.  In a May 2015 statement, the appellant's representative submitted a statement that referenced evidence submitted subsequent to the last SSOC and waived Regional Office consideration of this evidence.  As such, the Board may review this evidence in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for chronic obstructive pulmonary disease (COPD) and diabetes mellitus, type II [herein diabetes].

2.  The Veteran died in April 2005; the death certificate reflected that the immediate cause of death was metastatic stomach cancer.

3.  The Veteran is presumed to have been exposed to herbicides in-service; however, his cause of death (metastatic stomach cancer) is not subject to presumptive service connection based on such exposure; there is no direct link between the Veteran's metastatic stomach cancer and his presumed in-service herbicide exposure or otherwise to service; the Veteran's metastatic stomach cancer did not manifest within one year from the date of separation from service and the Veteran's stomach cancer did not manifest in-service and a continuity of symptomatology since service for metastatic stomach cancer was not shown.

4.  The Veteran's metastatic stomach cancer was not caused or aggravated by his service-connected COPD and diabetes and these service-connected conditions did not cause or otherwise contribute substantially or materially to the Veteran's death.

5.  The Veteran's metastatic stomach cancer was not caused or aggravated by skin cancer.   
CONCLUSION OF LAW

The criteria to establish entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist claimants in the claims process.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, the notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, 329 F. App'x 277 (Fed. Cir. 2009).  The appellant was provided with the required notice in a September 2011 letter.  While this notice was after the initial September 2005 rating decision on appeal, the appellant's claim was subsequently readjudicated in September 2012 and February 2014 SSOCs.  As such, any deficiencies in the timeliness of this notice letter would not be prejudicial.      

With regard to the duty to assist, the Veteran's service treatment records (STRs) are of record.  Various private medical records were obtained, as well as VA treatment records.  The Board acknowledges that there may be some outstanding private medical records.  A VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), noting treatment from Dr. B.A. and Dr. C.W. for cancer, was submitted in February 2005 by the Veteran as part of a previous claim.  In a July 2005 statement, the appellant referenced that she had "previously sent medical request" for Dr. B.A. and Dr. C.W.  Records were not requested from these providers as part of the Veteran's previous claim or as part of the appellant's subsequent claim.  As will be discussed in greater detail below, the key issues in this case are whether the Veteran's metastatic stomach cancer was caused by his active service, to include presumed in-service herbicide exposure, whether the Veteran's metastatic stomach cancer was caused or aggravated by his service-connected conditions (COPD and diabetes), whether his service-connected conditions (COPD and diabetes) caused or otherwise contributed substantially or materially to the Veteran's death and whether the Veteran's metastatic stomach cancer was caused or aggravated by skin cancer.  As noted above, various private medical records and VA treatment records are of record, to include the Veteran's terminal treatment records.  Further, VA medical opinions of record adequately addressed the key issues on appeal.  As such, and as the potentially outstanding records would likely only provide records of ongoing treatment and not provide additional evidence addressing the key issues on appeal, a remand to obtain such records would not be beneficial to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

A VHA opinion was obtained in March 2013 and a VA opinion was obtained in February 2014.  As will be discussed further below, additional private medical records (and an additional statement from the appellant that was received in March 2014) were obtained subsequent to these opinions.  Upon review, however, the Board finds these VA medical opinions to be thorough, complete and a sufficient bases upon which to reach a decision on the appellant's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing.  Neither the appellant or her representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has any prejudice been identified in the conduct of the hearing.

The appellant's claim was previously remanded by the Board in September 2007, August 2011 and December 2013 and the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the September 2007 Board remand, the requested development was substantially completed, to include the obtainment of outstanding VA treatment records, sending the appellant an October 2007 letter requesting that the appellant identify the Veteran's treatment providers, the obtainment of terminal treatment records from Southern Ohio Medical Center (included in records received in November 2009 from Dr. T.I., as well as received in March 2014) and requesting Social Security Administration (SSA) Records (the appellant stated in a March 2010 statement that the Veteran was not in receipt of SSA disability).  With respect to the August 2011 Board remand, the requested development was substantially completed, to include the issuance of Hupp notice to the appellant (via a September 2011 letter) and the obtainment of outstanding VA treatment records.  With respect to the December 2013 Board remand, the requested development was substantially completed, to include the obtainment of a VA opinion (dated February 2014).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.


II.  Legal Criteria

To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312 (2014).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a) (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R.     § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened (i.e. aggravated) the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R.       §§ 3.307, 3.309 (2014).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease has manifested in service.  38 C.F.R. § 3.303(b) (2014).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

III.  Analysis 

The Veteran's death certificate reflected that the immediate cause of death was metastatic stomach cancer.  

At the time of the Veteran's death, he was service-connected for COPD and diabetes.

The key issues in this case are (1) whether the Veteran's metastatic stomach cancer was caused by his active service, to include presumed in-service herbicide exposure; (2) whether the Veteran's metastatic stomach cancer was caused or aggravated by his service-connected conditions (COPD and diabetes); (3) whether his service-connected conditions (COPD and diabetes) caused or otherwise contributed substantially or materially to the Veteran's death; and (4) whether the Veteran's metastatic stomach cancer was caused or aggravated by skin cancer.

As to the first issue, whether the Veteran's metastatic stomach cancer was caused by his active service, to include presumed in-service herbicide exposure, the Board concludes that such is not shown by the evidence of record.  

Initially, it has previously been conceded that the Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  VA regulations provide that certain diseases associated with in-service herbicide exposure may be presumed service connected; stomach cancer, however, is not included as such a disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, the National Academy of Sciences (NAS) concluded in December 2013 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (to include stomach cancer, as well as esophageal cancer).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  Upon review, while VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's metastatic stomach cancer and as such, service connection is not warranted on a presumptive basis.  See 38 C.F.R.   §§ 3.307, 3.309 (2014).

The Board additionally notes that the appellant has referenced the Veteran as having had other cancers beyond stomach cancer.  For example, in an April 2006 statement, the appellant referenced the Veteran as having liver cancer and esophagus cancer, as well as that "they were sure he had other cancer such as prostate cancer and others but the doctors stated the stomach cancer was terminal and did not wish to prolong other tests on my husband."  A March 2013 VHA opinion noted that the Veteran developed metastatic cancer in December 2004 and that "[t]his cancer started in the stomach as well as the gastro-esophageal (GE) junction and spread to the liver.  He never had primary liver cancer.  He died from his metastatic cancer in April of 2005."  As noted above, the Veteran's death certificate reflected that the immediate cause of death was metastatic stomach cancer.  A presumptive cancer (i.e., prostate cancer) that develops as a result of a metastasizing non-presumptive cancer (i.e., stomach cancer) cannot be service connected on a presumptive basis.   See 38 U.S.C.A. § 1113(a) (West 2014); Darby v. Brown, 10 Vet. App. 243 (1997) (noting that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site and additional cancers developed as a result of metastasizing); VAOGCPREC 18-97, 62 Fed. Reg. 37952-03 (July 15, 1997) (stating that presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure).  As such, to the extent that any additional cancer was the result of the Veteran's metastatic stomach cancer, any such cancers would not be afforded presumptive service connection based on the Veteran's presumed in-service herbicide exposure.

While the Veteran's metastatic stomach cancer is not eligible for presumptive service connection, the appellant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No competent evidence, however, is of record connecting the Veteran's metastatic stomach cancer to his service, to include his presumed in-service herbicide exposure.  A VHA opinion was obtained in March 2013 from Dr. P.S., who was noted to have a title of "Chief, Oncology-Hematology Section."  The VHA opinion referenced the Veteran having had stomach problems in 1974 (in-service) and that he developed metastatic cancer in December 2004.  The VHA opinion stated that "[t]his cancer started in the stomach as well as the gastro-esophageal (GE) junction and spread to the liver.  He never had primary liver cancer.  He died from his metastatic cancer in April of 2005."  The VHA opinion referenced information from the American Cancer Society on the causes of stomach cancer and stated that "[h]erbicides are not listed as a cause of stomach cancer."  Additionally, the opinion referenced "the rulings from the VAH that Agent Orange exposure does not cause stomach or esophageal cancer."  Included as part of the VHA opinion was information regarding the causes of stomach cancer, as well as information about Agent Orange and gastrointestinal cancer that appear to be from the American Cancer Society website.  The VHA opinion stated that "it is not likely, that herbicides caused [the Veteran's] stomach and GE junction cancers which later spread to the liver."  

The Board acknowledges the appellant's and her representative's contention that the Veteran's metastatic stomach cancer was related to his presumed in-service herbicide exposure.  For example, in an April 2006 statement, the appellant stated that the Veteran told her that, while in Vietnam, "they got their water from the rivers and streams," that this water tasted bad and that "it is my firm belief that he was drinking agent orange those three years [while in Vietnam] and that is what caused him to get those three cancers [a reference to stomach, esophageal and liver cancer]."  In an October 2012 Written Brief Presentation, the appellant's representative referenced medical treatise evidence "for just two of the many studies linking dioxins (Agent Orange) to stomach and other digestive organ cancers."

The Board finds the most probative evidence of record as to the issue of whether the Veteran's metastatic stomach cancer was related to his presumed in-service herbicide exposure to be the March 2013 VHA opinion.  This opinion provided a negative opinion as to the question of whether the Veteran's metastatic stomach cancer was related to his presumed in-service herbicide exposure.  The Board acknowledges the appellant and her representative's lay statements and belief that the Veteran's metastatic stomach cancer was related to the Veteran's presumed in-service herbicide exposure.  The Board, however, finds that the appellant and her representative are not competent to address the etiological question of whether the Veteran's metastatic stomach cancer was attributable to his presumed in-service herbicide exposure, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  With respect to the medical treatise evidence cited by the appellant's representative, the Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."  Mattern v. West, 12 Vet. App. 222 (1999).  The medical treatise evidence must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise evidence referenced by the appellant's representative did not address the facts of this specific case and the Board finds that the March 2013 VHA opinion, which did address the facts of this specific case, to be of significantly more probative value as to the issue of whether the Veteran's metastatic stomach cancer was caused by his presumed in-service herbicide exposure.  The Board additionally notes that there is no competent evidence to the contrary of the March 2013 VHA opinion.  As such, the Board concludes that, based on the evidence of record, the Veteran's metastatic stomach cancer was not the result of his presumed in-service herbicide exposure.

The Board additionally notes that the issue has been raised of whether the Veteran was exposed to arsenic in-service that caused his metastatic stomach cancer.  In an October 2012 Written Brief Presentation, the appellant's representative stated that stomach "cancer is associated with arsenic," with reference to a medical treatise.  The March 2013 VHA opinion referenced a document included as part of the opinion, from the American Cancer Society, which discussed arsenic and its role as a carcinogen.  The VHA opinion stated that "[t]hat information does not clearly identify arsenic as a more likely than not cause of stomach cancer" and that "[t]here are no significant human studies that implicate arsenic as a significant cause of stomach cancer and this is backed up by the [American Cancer Society] not listing arsenic as a cause of stomach cancer."  The VHA opinion also stated that "[t]his patient's exposure to arsenic is not well documented, nor is the amount of exposure well documented" and that "[e]ven though arsenic is listed as a carcinogen, there is no clear indication that he had large exposure, or that other people who received similar exposure to this patient developed stomach or GE junction cancer."  The VHA opinion stated that "it is not likely that arsenic...caused his stomach or GE junction cancer."  

As noted, the appellant's representative cited to a medical treatise in the October 2012 Written Brief Presentation.  Again, medical treatise evidence "can provide important support when combined with an opinion of a medical professional."  Mattern v. West, 12 Vet. App. 222 (1999).  The medical treatise evidence must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise evidence referenced by the appellant's representative did not address the facts of this specific case and the Board finds that the March 2013 VHA opinion, which did address the facts of this specific case, to be of significantly more probative value as to the issue of whether the Veteran's metastatic stomach cancer was caused by in-service exposure to arsenic.  The Board additionally notes that there is no competent medical evidence to the contrary.  As such, the Board concludes that, based on the evidence of record, the Veteran's metastatic stomach cancer was not the result of in-service arsenic exposure.

In addition, the evidence of record does not indicate that the Veteran's metastatic stomach cancer was otherwise related to service.  The Board notes that the Veteran's STRs included an October 1971 Report of Medical History, on which the Veteran responded yes to having ever had or having now stomach, liver or intestinal trouble.  An August 1974 STR note stated that "[patient] recurring stomach problems x 3 [years].  States he suspects ulcer."  Another August 1974 STR dated on the same day below the previous STR noted "[e]valuate above condition" and noted that the Veteran was symptomatic for dyspepsia.  Dyspepsia is defined as "impairment of the power or function of digestion; usually applied to epigastric discomfort following meals."  Dorland's Illustrated Medical Dictionary 579 (32nd ed. 2012).  It is not clear if a separation examination is of record.  An undated Report of Medical Examination noted a purpose of examination as "transfer to fleet reserve" and noted normal clinical evaluation of the abdomen and viscera and noted no defects.  A February 2005 private medical record from Dr. T.K. included an impression of "[a]denocarcinoma, most likely secondary to chronic GE reflux," but no additional rationale was provided.  The March 2013 VHA opinion request asked the medical professional to address whether the Veteran's stomach cancer "had its onset in service, taking into consideration the three years of "stomach problems" that resulted in a diagnosis of dyspepsia in service and the February 2005 notation that the Veteran's adenocarcinoma was thought to be secondary to chronic gastroesophageal reflux."  The March 2013 VHA opinion referenced the Veteran having stomach problems in 1974 for 3 years (while in-service) and stated that "[t]his patient's stomach cancer was not caused by chronic gastro esophageal (GE) reflux."  The VHA opinion included a summary of the causes of stomach cancer from the American Cancer Society and stated that this document "does not include GE reflux as a cause of stomach cancer.  In my knowledge of stomach cancer, GE reflux is not a cause of stomach cancer.  Thus, it is not likely that the patient's stomach cancer was caused by GE reflux."

The Board acknowledges that the VHA opinion did not explicitly address the question asked with respect to whether the Veteran's metastatic stomach cancer "had its onset in service, taking into consideration the three years of 'stomach problems' that resulted in a diagnosis of dyspepsia in service."  In this regard, it appears that the VHA opinion may have considered the Veteran's in-service complaints of 'stomach problems'" and notation of dyspepsia as symptoms of chronic GE reflux.  As noted, the VHA opinion referenced the Veteran having had stomach problems in-service and provided a negative opinion as to whether his metastatic stomach cancer was caused by GE reflux.  As noted above, a February 2005 private medical record referenced the Veteran's adenocarcinoma as being "mostly likely secondary to chronic GE reflux," but no rationale was provided.  The Board finds the March 2013 VHA opinion to be more probative as to the issue of whether the Veteran's metastatic stomach cancer was caused by chronic GE reflux, as it was accompanied by citation to medical research and a rationale.  As such, the Board concludes that, based on the evidence of record, the Veteran's metastatic stomach cancer was not the result of chronic GE reflux or otherwise related to the Veteran's service, to include the in-service complaints related to stomach problems.        

Further, metastatic stomach cancer was not diagnosed until well more than one year after the Veteran separated from service in September 1974 and therefore service connection for metastatic stomach cancer is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see e.g., January 2005 letter from Dr. T.B. (stating that the Veteran was diagnosed with gastric cancer in December 2004).  In addition, the evidence does not show that the Veteran's stomach cancer manifested in-service and does not show a continuity of symptomatology since service for metastatic stomach cancer and therefore service connection for metastatic stomach cancer is also not warranted on this basis.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  

The Board acknowledges that additional private medical records were received in March 2014, subsequent to the March 2013 VHA opinion discussed above.  This evidence included additional records from the Veteran's terminal hospital admission.  As noted, the March 2013 VHA opinion provided negative opinions as to whether the Veteran's metastatic stomach cancer was caused by presumed in-service herbicide exposure or in-service arsenic exposure and the rationale, as noted above, essentially stated that stomach cancer is not caused by exposure to herbicides or arsenic.  In addition, the March 2013 VHA opinion also provided a negative opinion as to whether the Veteran's metastatic stomach cancer was caused by chronic GE reflux and the rationale, as noted above, essentially stated that stomach cancer is not caused by chronic GE reflux.  As the opinion's rationales appear to rely on a lack of a medical relationship between herbicide exposure, arsenic exposure, chronic GE reflux and stomach cancer, the additional private medical records submitted in March 2014 would presumably not change the conclusion of the February 2014 VA opinion.  As such, remand for an additional medical opinion would not be beneficial to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In sum, the Board concludes that, based on the evidence of record, while the Veteran is presumed to have been exposed to herbicides in-service, his cause of death (metastatic stomach cancer) is not subject to presumptive service connection based on such exposure, that there is no direct link between the Veteran's metastatic stomach cancer and his presumed in-service herbicide exposure or otherwise to service, that the Veteran's metastatic stomach cancer did not manifest within one year from the date of separation from service and that the Veteran's stomach cancer did not manifest in-service and a continuity of symptomatology since service for metastatic stomach cancer was not shown.

Turning to the second key issue, whether the Veteran's metastatic stomach cancer was caused or aggravated by his service-connected conditions (COPD and diabetes), the Board concludes that such is not shown by the evidence of record.

A VA opinion was obtained in February 2014.  This opinion stated that "[i]t is my medical opinion that the Veteran's metastatic stomach cancer was less likely than not (less than 50 percent probability) caused or aggravated beyond its natural progression by his service connected diabetes mellitus or COPD, or treatment for his diabetes mellitus or COPD."  The rationale provided stated in part that "'[n]o items matched your search' for adeno carcinoma of the stomach and diabetes mellitus or COPD in MD consult" and that "[t]here is just no relationship between the Veteran's service connected conditions of diabetes mellitus and COPD and his diagnosis and death from metastatic adenocarcinoma of the stomach." 
     
The Board finds the most probative evidence of record as to the issue of whether the Veteran's metastatic stomach cancer was caused or aggravated by his service-connected conditions (COPD and diabetes) to be the February 2014 VA opinion.  This opinion provided a negative opinion as to whether the Veteran's metastatic stomach cancer was caused or aggravated by his service-connected COPD and diabetes and the Board finds this opinion to be of significant probative value.  To the extent that the appellant and her representative have advocated a connection between the Veteran's metastatic stomach cancer and his service-connected COPD and diabetes, the Board finds that the appellant and her representative are not competent to address the etiological question of whether the Veteran's metastatic stomach cancer was caused or aggravated by his service-connected COPD and diabetes, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly more probative value is assigned to the February 2014 VA opinion with respect to this etiological question and the Board additionally notes that there is no competent evidence to the contrary.  As such, the Board concludes that, based on the evidence of record, the Veteran's metastatic stomach cancer was not caused or aggravated by his service-connected conditions (COPD and diabetes).  

The Board acknowledges that additional private medical records were received in March 2014, subsequent to the February 2014 VA opinion discussed above.  This evidence included additional records from the Veteran's terminal hospital admission.  The February 2014 VA opinion provided a negative opinion as to whether the Veteran's metastatic stomach cancer was caused or aggravated by his service connected conditions (COPD and diabetes) and provided a rationale that in part stated that "[t]here is just no relationship between the Veteran's service connected conditions of diabetes mellitus and COPD and his diagnosis and death from metastatic adenocarcinoma of the stomach."  As the opinion's rationale appears to rely on a lack of a medical relationship between the Veteran's COPD, diabetes mellitus and stomach cancer, the additional private medical records submitted in March 2014 would presumably not change the conclusion of the February 2014 VA opinion.  As such, remand for an additional medical opinion would not be beneficial to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, the Board concludes that, based on the evidence of record, the Veteran's metastatic stomach cancer was not caused or aggravated by his service-connected conditions (COPD and diabetes).  

Turning to the third key issue in this case, whether the Veteran's service-connected conditions (COPD and diabetes) caused or otherwise contributed substantially or materially to the Veteran's death, the Board concludes that such is not shown by the evidence of record.  
 
The February 2014 VA opinion stated that "[i]t is my medical opinion that the Veteran's death from metastatic stomach cancer was less likely than not (less than 50 percent probability) caused by, or otherwise contributed to substantially or materially by his service connected diabetes mellitus or COPD."  Under the rationale section, the VA opinion stated that "[w]hile [the Veteran's] diagnoses of COPD and diabetes are noted during his evaluation and treatment for his metastatic stomach cancer," followed by a list of medical evidence reviewed, "there is no discussion or findings to indicate that these conditions were complicating his care for his metastatic stomach cancer."  Additional reference was made to medical records from the Veteran's "terminal admission."  The opinion further stated that "[t]here is just no relationship between the Veteran's service connected conditions of diabetes mellitus and COPD and his diagnosis and death from metastatic adenocarcinoma of the stomach."  Additionally, the Board notes that the Veteran's death certificate reflected that the immediate cause of death was metastatic stomach cancer.  The death certificate did not list any conditions as leading to the immediate cause of death or list any significant conditions contributing to death but not resulting in the underlying cause of death.  The Board notes that the Veteran's death certificate was signed by Dr. T.I., who private medical records of record indicated was treating the Veteran for his metastatic stomach carcinoma.   

The Board finds the most probative evidence of record as to the issue of whether the Veteran's service-connected conditions (COPD and diabetes) caused or otherwise contributed substantially or materially to the Veteran's death to be the February 2014 VA opinion and the Veteran's death certificate.  The February 2014 VA opinion provided a negative opinion as to whether the Veteran's service-connected COPD or diabetes caused or otherwise contributed substantially or materially to the Veteran's death and the Board finds this opinion to be of significant probative value.  As noted, the Veteran's death certificate reflected that the immediate cause of death was metastatic stomach cancer and did not list COPD or diabetes as conditions leading to the immediate cause of death or as conditions contributing to death but not resulting in the underlying cause of death.  The Board acknowledges the appellant and her representative's lay statements, which have advocated that the Veteran's service-connected COPD and diabetes caused or otherwise contributed substantially or materially to the Veteran's death.  Specifically, in a March 2014 statement, the appellant stated that the Veteran had "extreme difficulty breathing before he passed away, always gasping for air and was on oxygen.  His medical records from Southern Ohio Medical Center should reflect this."  While acknowledging such statements, the Board, however, finds that the appellant and her representative are not competent to address the etiological question of whether the Veteran's service-connected COPD and diabetes caused or otherwise contributed substantially or materially to the Veteran's death, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly more probative value is assigned to the February 2014 VA opinion and the Veteran's death certificate with respect to this complex medical question.  The Board additionally notes that there is no competent evidence to the contrary.  As such, the Board concludes that, based on the evidence of record, the Veteran's service-connected conditions (COPD and diabetes) did not cause or otherwise contributed substantially or materially to the Veteran's death.

The Board acknowledges that additional private medical records were received in March 2014 and that the appellant's statement referenced above was submitted in March 2014, subsequent to the February 2014 VA opinion discussed above.  The additional private medical records included additional records from the Veteran's terminal hospital admission.  The February 2014 VA opinion provided a negative opinion as to whether the Veteran's service-connected conditions (COPD and diabetes) caused or otherwise contributed substantially or materially to his death.  The opinion referenced a review of various medical records, to include from the Veteran's "terminal admission."  The rationale stated in part that "there is no discussion or findings to indicate that these conditions were complicating his care for his metastatic stomach cancer."  As noted, the records received in March 2014 included additional records, to include from the Veteran's terminal hospital admission.  Upon review, it does not appear that the additional records provided any additional discussion to indicate that the Veteran's COPD or diabetes caused or otherwise contributed substantially or materially to his death.  Further, as noted, the Veteran's death certificate did not list COPD or diabetes as conditions leading to the immediate cause of death or as conditions contributing to death but not resulting in the underlying cause of death.  As it does not appear that the additional private medical records received in March 2014 provided any additional discussion to indicate that the Veteran's COPD or diabetes caused or otherwise contributed substantially or materially to his death, these records would presumably not change the conclusion of the February 2014 VA opinion.  With respect to the appellant's March 2014 statement regarding the Veteran's difficulty breathing before passing away, the February 2014 VA opinion referenced the Veteran's COPD and also stated that "[d]uring his terminal admission...the Veteran's breath sounds were noted to be decreased on his admission physical."  As such, it appears that the medical professional considered the Veteran's service-connected COPD, as well as decreased breath sounds, when providing his opinion and presumably the appellant's March 2014 statement would not change the conclusion of the February 2014 opinion.  As the additional medical records and appellant's statement presumably would not change the conclusion of the February 2014 VA opinion, remand for an additional medical opinion would not be beneficial to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, the Board concludes that, based on the evidence of record, the Veteran's service-connected conditions (COPD and diabetes) did not cause or otherwise contribute substantially or materially to the Veteran's death.

As to the final issue, the Board notes that at the May 2007 Board hearing, the appellant's brother testified regarding the Veteran's skin cancer and stated that "this cancer could possibly cause other cancers."  See May 2007 Board Hearing Transcript, page 15.  The Board finds that the appellant's brother is not competent to address the etiological question of whether the Veteran's metastatic stomach cancer was caused or aggravated by skin cancer, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even assuming (without deciding), that the Veteran had skin cancer that was related to his active service, there is no competent evidence of record to support that skin cancer caused or aggravated the Veteran's metastatic stomach cancer and in fact there is medical evidence to the contrary, as the Veteran's death certificate listed metastatic skin cancer as the immediate cause of death, but did not list skin cancer as a condition leading to the immediate cause of death or as a condition contributing to death but not resulting in the underlying cause of death.  The Board therefore concludes that, based on the evidence of record, the Veteran's metastatic stomach cancer was not caused or aggravated by skin cancer.  
The Board notes that no medical opinion was obtained with respect to this specific issue.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a) (West 2014), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) (West 2014), is applicable to claims for service connection for the cause of the Veteran's death.  See Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) (West 2014) does not always require VA to assist a claimant in obtaining a medical opinion, such assistance is required whenever a medical opinion is "'necessary to substantiate the claimant's claim'" and VA is excused from providing such assistance only when "'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)).  As noted, there is no competent evidence of record to support that skin cancer caused or aggravated the Veteran's metastatic stomach cancer and there is in-fact medical evidence to the contrary in the form of the Veteran's death certificate.  As such, the Board finds that the current evidence of record is necessary to address this specific issue and that there is no reasonable possibility that that a VA opinion would aid in substantiating the appellant's claim; as such, a medical opinion is not necessary with respect to this issue.

In review, the Board finds that the preponderance of the evidence is against the appellant's claim.  While the Veteran is presumed to have been exposed to herbicides in-service, his cause of death (metastatic stomach cancer) is not subject to presumptive service connection based on such exposure.  In addition, there is no direct link between the Veteran's metastatic stomach cancer and his presumed in-service herbicide exposure or otherwise to service.  Also, the Veteran's metastatic stomach cancer did not manifest within one year from the date of separation from service and the Veteran's stomach cancer did not manifest in-service and a continuity of symptomatology since service for metastatic stomach cancer was not shown.  Further, the Veteran's metastatic stomach cancer was not caused or aggravated by his service-connected COPD and diabetes and these service-connected conditions did not cause or otherwise contribute substantially or materially to the Veteran's death.  Finally, the Veteran's metastatic stomach cancer was not caused or aggravated by skin cancer.  As such, the criteria to establish entitlement to service connection for cause of the Veteran's death have not been met and as such, the claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


